Citation Nr: 0103190	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-12 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1953 to August 
1955.  

This matter comes before the Board of Veteran's Appeals 
(Board) from an January 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, denying reopening of a claim for 
service connection for a psychiatric disorder, for the 
purpose of accrued benefits.  Previously, an April 1997 RO 
decision had denied reopening of that claim but the veteran 
died on August [redacted], 1998 during an appeal from the April 
1997 denial.  

It has become clear that during this appeal the appellant is 
also claiming entitlement to dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1310, for the cause of 
the veteran's death, and under 38 U.S.C.A. § 1318, on the 
basis that the veteran entitled to a total disability rating 
for the 10 years immediately preceding his death.  It also 
appears that the appellant may be claiming entitlement to 
burial benefits and entitlement to reimbursement for medical 
expenses.  These matters have not yet been adjudicated and 
are referred to the RO for initial consideration.  


FINDINGS OF FACT

1.  An unappealed November 1976 rating action denied service 
connection for a psychiatric disorder.  

2.  The evidence received since the November 1976 rating 
action denying service connection for a psychiatric disorder, 
is new and material and when considered together with the 
evidence previously on file is sufficient to reopen the 
claim. 


CONCLUSIONS OF LAW

1.  The unappealed rating action of November 1976, which 
denied service connection for a psychiatric disorder, and of 
which the veteran was notified, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 
20.302(a) (2000).  

2.  The new and material evidence, when considered with the 
old evidence, is sufficient to reopen the claim for service 
connection for a psychiatric disorder.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking to reopen a claim for service 
connection for a nervous disorder.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000).  
This law rewrites that 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, to eliminate the well-grounded claim 
requirement, and requires the Secretary to provide additional 
assistance in developing all facts pertinent to a claim for 
benefits under title 38 of the United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, a claim for accrued 
benefits must be adjudicated on the basis of the evidence on 
file at the time of the veteran's death.  Although the 
appellant's claim for accrued benefits is separate from the 
claim for service connection that the veteran filed prior to 
his death, the accrued benefits claim is "derivative of" the 
claim for service connection and, by statute, the appellant 
takes the veteran's claim as it stood on the date of his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 
1996).

Background

The veteran's original claim, VA Form 21-536, for service 
connection for psychiatric disability was received in May 
1975.  In response to a request for information as to 
inservice treatment; private treatment prior to, during, and 
after military service; as well as to any other nonphysicians 
who had knowledge of his disability, the veteran replied to 
all such queries with "N/A" [not applicable].  

A psychiatric evaluation at the time of the May 1955 service 
discharge examination was normal.  (This was the only SMR on 
file at the time of the November 1976 RO denial of service 
connection for a psychiatric disorder.)  

In November 1974 a private psychiatrist reported that he had 
treated the veteran since February 1973 for psychiatric 
disability.  The veteran had had psychological decompensation 
for approximately 5 years duration.  There had been a gradual 
worsening of his psychopathology.  The diagnosis was chronic 
severe paranoid schizophrenic reaction.  

The RO attempted to obtain the veteran's SMRs but GSA Form 
7161 from the National Personnel Records Center (NPRC) in May 
1975 does not indicate that any other SMRs could be obtained.  

In a May 1975 Income - Net Worth and Employment Statement the 
veteran reported having had treatment for chronic severe 
paranoid schizophrenia but did not indicate the source of 
that treatment.  

In VA Form 21-4192 of June 1975 the veteran's former employer 
indicated that the veteran's services were no longer required 
due to illness and he had last worked in April 1975. 

On VA psychiatric examination in June 1975 the veteran 
reported having had a psychiatric disability for the last 15 
years.  The examiner reported that the veteran had received 
psychiatric treatment for the last two years.  After a mental 
status examination the diagnosis was an anxiety neurosis.  

In VA Form 21-4138, Statement in Support of Claim, of October 
1975 the veteran reported having been treated for psychiatric 
disability during service in June 1954 while stationed in 
Frankfurt, Germany.  He had received post service treatment 
from Drs. Vigoreaux and Ramirez after service.  

In January 1976 the RO requested all available SMRs and 
specifically requested records of psychiatric treatment in 
1954 in Frankfurt, Germany.  In that same month the NPRC 
replied that dental records could not be reconstructed.  No 
additional SMRs were forwarded.  

In May 1976 Dr. Ramirez stated that he had treated the 
veteran many times in the "last years" for a "nervous 
disorder and schizophrenia (paranoid type)" for which he had 
been given major tranquilizers.  

On VA psychiatric examination in July 1976 it was reported 
that, according to the veteran's wife, the veteran had been 
hospitalized for clinical observation for a nervous disorder 
while stationed in West Germany.  He had not worked since 
having been knocked unconscious during his post service 
employment.  His clinical features pointed to an hysterical 
neurosis.  

The veteran was administered psychological tests in July and 
August 1976 and the latter yielded findings suggestive of a 
severe cognitive and emotional disorganization probably 
associated with organic brain dysfunction.  

On VA psychiatric examination in September 1976 it was noted 
that the veteran had refused to cooperate properly in the 
administration of psychological tests.  There were signs 
pointing more to an organic psychosis than to an hysterical 
neurosis, but hospitalization for diagnostic purposes was 
refused.  The diagnosis was organic brain syndrome (OBS), 
psychotic, associated with head trauma.  

The RO denied service connection for a psychiatric 
disability, classified as OBS, psychotic, associated with 
head trauma, in November 1976 and although notified of that 
action the veteran did not appeal.  

The evidence received since the November 1976 rating action 
includes medical evidence demonstrating that the veteran 
continued to have psychiatric disability.  Only that evidence 
which does more than simply describe the symptoms and 
treatment or repeat a diagnosis of the psychiatric disability 
will be reported, as described below.  

In April 1984, VA From 21-4138, was received from the 
veteran's wife claiming service connection for a psychiatric 
disorder, which he had allegedly had since he had collapsed 
while stationed in Europe.  

In response to a December 1991 request from the veteran's 
wife for a copy of the veteran's SMRS, the RO stated in a 
January 1992 letter that the SMRs were not in the claim file 
and recommended that she contact the NPRC.  

In November 1991 Dr. Campos reported that the veteran was 
totally disabled due to a psychiatric disorder.  

Received in January 1997 was a copy of a letter from the NPRC 
to the veteran's Congressman stating that the veteran's SMRs 
were not available.  If they had been in the possession of 
the NPRC in July 1973 it would have been in an area that 
suffered the most damage from a fire.  They may have been 
destroyed.  However, there were alternate records that could 
be used to reconstruct service record data lost in the file 
but complete SMRs could not be reconstructed, although sick 
reports and morning reports could provide some information.  
Copies of all relevant morning reports for the veteran's unit 
from June 1 through September 30, 1954 were enclosed and 
indicated that the veteran was hospitalized from September 23 
through 28, 1954 at the U. S. Army Hospital in Frankfurt, 
Germany.  However, no diagnosis of his illness was shown.  A 
search of the morning reports of the Medical Holding 
Detachment, 97th General Hospital, Frankfurt, Germany yielded 
no entries pertaining to the veteran.  

Also received in January 1997 was another VA Form 21-4138, 
from the veteran's wife applying to reopen the claim for 
service connection for a psychiatric disorder.  Received in 
conjunction therewith was a statement from Miguel Cuban, 
M.D., a psychiatrist, bearing a date of January 1996.  It was 
reported that the veteran had "service in Germany for an 
unknown condition.  He fell unconscious and was taken to a 
hospital in Frankfurt."  It was also indicated that his SMRs 
had been destroyed in a fire and that no attempt had been 
made to reconstruct them.  

In a statement from Dr. Angeles Valentin, received in May 
1998, it was reported that the veteran had "a history of 
Post Traumatic Stress Disorder [PTSD] due to catastrophic 
experiences lived while serving in the war.  He suffers of 
Hysteria, agressiveness [sic] and aprehention [sic].  He 
cannot tolerate any situation or image that reminds him the 
war [sic]; not even in the TV, nor military clothes.  Also 
suffers of [sic] nightmares of war happenings."  

In a statement from Alberto Geyls, M.D., received in May 
1998, it was reported that he had treated the veteran for 
many years for PTSD.  It was reported that the veteran had 
"went through such an overwhelming experience of dreadful 
and frightening situations while serving in the U.S. Armed 
Forces that his mind was damaged and impaired permanently."  
Prior to his military service he had been sensitive, 
introverted, and pacified but after service he was a 
different person and suffered from nightmares in which war 
situations were always present.  

The veteran's death certificate reveals that he died on 
August [redacted], 1998 due to cancer of the liver, ascites, 
respiratory failure, and "Mitro" dependent diabetes.  

Law and Regulations

The law and regulation governing claims for accrued benefits 
states that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 
(1996).  

Under 38 U.S.C.A. § 5121(c), a requirement imposed regarding 
a claim for accrued benefits is that the application "must be 
filed within one year after the date of death."  38 U.S.C.A. 
§ 5121(c) (West 1991); 38 C.F.R. §§ 3.152, 3.1000(c) (2000).  

Where death occurred on or after December 1, 1962, periodic 
monetary VA benefits will be paid when there is entitlement 
at the time of the death of the veteran based on under 
existing ratings or decisions, or based on evidence in the 
file at date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement.  
38 C.F.R. § 3.1000(a) (2000).  

Where a veteran's claim for service connection was denied 
during his lifetime and that denial is final, a survivor 
claiming entitlement on the basis of accrued benefits, as 
would the veteran had he lived, is permitted to have a "new 
adjudication of a prior claim only if there is new and 
material evidence in the file which has not previously been 
considered."  Zevalkink v. Brown, 102 F.3d 1236, 1242 
(1996).  

Evidence in the file at date of death, as used in 38 C.F.R. 
§ 3.1000(a), will be considered to have been met when there 
is on file at the date of the veteran's death evidence, 
including uncertified statements, which is essentially 
complete and of such weight as to establish service 
connection or degree of disability for disease or injury when 
substantiated by other evidence in file at date of death or 
when considered in connection with the identifying, 
verifying, or corroborative effect of the death certificate.  
38 C.F.R. § 3.1000(d)(4)(i) (2000).  

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  Certain 
chronic diseases, e.g., schizophrenia, when manifest to a 
degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.307(d) (2000). 

Under 38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & Supp. 2000) 
and 38 C.F.R. §§ 3.104, 20.302(a) (2000) a rating action 
which is not appealed is final and may not be reopened unless 
new and material evidence is presented.  Regardless of how 
the RO ruled on the question of reopening, the Board must re-
decide that matter on appeal, because reopening is 
jurisdictional.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Reopening involves determining whether the 
evidence is sufficient to reopen the claim, under 38 U.S.C.A. 
§ 5108, and if reopened, and the duty to assist is met, the 
claim is adjudicated de novo.  

In the first step, reopening, there is a three-part analysis.  
First, since the last disallowance on any basis, i.e., on the 
merits or denying reopening (Evans v. Brown, 9 Vet. App. 273, 
285 (1996)), there must be new evidence (i.e., noncumulative 
evidence, not redundant, and not previously submitted).  VA 
evidence which was constructively on file and is now actually 
on file, may be new and material evidence if it is not 
cumulative and is relevant).  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) and Smith (Russell) v. West, 12 Vet. 
App. 312, 314-15 (1999).  If no new evidence is submitted, no 
analysis of materiality is required.  Smith (Russell) v. 
West, 12 Vet. App. 312, 315 (1999).

Second, the new evidence need be probative only as to each 
element that was a specified basis for the last denial 
without having to establish all elements needed for 
allowance.  Third, it must be material (i.e., bearing 
directly and substantially on the issue) and, by itself or 
together with old evidence, it must be so significant that it 
must be considered to fairly decide the merits of the claim.  

Material evidence was defined as that which established "a 
reasonable possibility [of changing] the outcome."  Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991).  This was changed 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (decided 
September 16, 1998) by establishing a new and lower standard 
such that material evidence need only be so significant that 
it must be considered to fairly decide the merits of the 
claim.  Fossie v. West, 12 Vet. App. 1, 4 (1998). 

New evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury 
or disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) 
(en banc).  Then, if reopened, the claim must then be 
adjudicated de novo and with application of the benefit-of-
the-doubt rule, after ensuring that the duty to assist has 
been fulfilled, Elkins v. West, 12 Vet. App. 209, 214-218 
(1999) and Winters v. West, 12 Vet. App. 203, 206-06 (1999) 
(en banc).  

Analysis

An unappealed November 1976 RO decision denied service 
connection for a psychiatric disorder, then classified as 
organic brain syndrome (OBS).  The veteran was notified of 
that decision but did not initiate an appeal.  

The clinical evidence on file at the time of the 1976 denial 
did not establish the existence of, or even treatment for, 
psychiatric disability until a number of years after military 
service, although the veteran had reported having been 
treated during service for psychiatric disability.  

The new evidence includes statements of private physicians 
which reflect treatment of the veteran for psychiatric 
disability which is purportedly of service origin and 
diagnosed as PTSD and suggest, although do not actually 
state, that the disability is a result of combat.  Though 
there is no objective evidence that the veteran ever 
participated in combat or even served in a combat zone, for 
purposes of reopening, the credibility of the evidence is to 
be presumed.  Justus v. Principi, 3 Vet.App. 510, 512-13 
(1992).  Moreover, the additional evidence also includes 
morning reports which corroborate the previously related 
history of inservice hospitalization, although these morning 
reports do not reflect the cause or reason for the inservice 
hospitalization.  

In light of the corroborating evidence of inservice 
hospitalization, which was not previously on file, this new 
evidence is sufficient to reopen the claim.  

Accordingly, the claim for service connection for a 
psychiatric disorder, to now include adjudication of service 
connection for PTSD, for the purpose of accrued benefits, is 
reopened.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder and to this extent the appeal is allowed.  



REMAND

Because new and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disorder, that claim must be readjudicated de novo, for the 
purpose of accrued benefits.   This must now include 
adjudication of service connection for PTSD, for the purpose 
of accrued benefits.  

The Board notes that statements from private physicians 
suggest that the veteran had PTSD, apparently due to 
purported combat trauma.  Claims for service connection for 
PTSD have certain requirements that differ from other claims 
for service connection for psychiatric disorders.  While the 
veteran served during the Korean Conflict, there is no 
evidence on file that he served in Korea, although he did 
serve in Germany.  His military decorations listed on his DD 
214 indicate that he had received the National Defense 
Service Medal and the Army of Occupation Medal (Germany).  

Thus, on remand the RO should adjudicate, for the purpose of 
accrued benefits, on a de novo basis, service connection for 
a psychiatric disorder, to include PTSD, on the basis of the 
evidence on file (including constructively on file, such as 
all VA records and SMRs) at the time of the veteran's death 
on August [redacted], 1998.  

Accordingly, the case is remanded for the following action:  

1.  The RO should contact the appellant 
and inquire as to the dates and places 
of all post service VA treatment that 
the veteran had received prior to his 
death, to include VA outpatient and 
inpatient treatment.  The RO should then 
obtain all such records not already on 
file and associate such records with the 
claim file.  To this end, the RO should 
obtain all records of all periods during 
which the veteran underwent VA 
hospitalization, to include March 1992, 
September 1987, July and August 1989, 
and September 1989.  

2.  The RO should again undertake to 
locate and obtain all primary and 
secondary sources of service documents.  
The RO should also attempt to obtain all 
service personnel records of the 
veteran, with a view towards documenting 
and participation or presence in a 
combat zone.  

3.  In keeping with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat 2096 (2000), the 
RO should notify the appellant of all 
actions undertaken by the RO and the 
success or lack of success resulting 
from all such actions.  The RO must 
review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided 
by VA, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  The RO should adjudicate, for the 
purpose of accrued benefits, on a de 
novo basis, the claim for service 
connection for a psychiatric disorder, 
to include PTSD, on the basis of the 
evidence on file (including 
constructively on file, such as all VA 
records and SMRs) at the time of the 
veteran's death on August [redacted], 1998.  

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03. 




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

